DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 12-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “a control signal to alter the electrical potential difference across each respective nanopore structure” (lines 2-3 of claim 3) refers to the limitation “a control signal to alter the electrical potential difference across that nanopore structure” (lines 12-13 of claim-1), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.

Furthermore, claims 4-5, 7, 12-13, and 15 are also rejected because they further limit and depend on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haga et al (US 2014/0243214 A1, cited in IDS, heretofore referred to as Haga).

Regarding claim 1, Haga teaches a device for nanopore sensing (Haga; Fig 2 and Par 0038), said device comprising: a structure (Haga; Fig 2, Element 230) arranged to separate an analyte reservoir (Haga; Fig 2, Element 203) and an outlet chamber (Haga; Fig 2, Element 204), the structure comprising an array of nanopore structures (Haga; Fig 2, Element 201), one or more of the nanopore structures comprising a passage for fluid connection through the structure between the analyte reservoir and outlet chamber 

Regarding claim 2, Haga teaches a device according to claim 1, wherein the electrical transduction element and the control terminal associated with each nanopore structure are directly connected (Haga; Par 0040; Haga teaches the control terminal is on the FET as is the sensing element 101 of the FET, i.e. they are directly connected).

Regarding claim 3, Haga teaches a device according to claim 1, wherein the terminals are configured to apply a control signal to alter the electrical potential difference across each respective nanopore structure in response to a measurement of the fluidic electrical potential at the electrical transduction element at that nanopore structure (Haga; Fig 4, Element 405 and Par 0047-0053; Haga teaches applying a specific current to each sensing FET and measuring the channels current, i.e. applying a voltage across the FET to change the potential difference).

Regarding claim 4, Haga teaches a device according to claim 3, wherein the application of the control signal is configured to alter the potential difference between at least one of the control terminals and at least one of the drive electrodes (Haga; Par 0043-0044; Haga teaches that the control unit 240 controls both the electrodes and the control terminals of the sensing FET).

Regarding claim 5, Haga teaches a device according to claim 3, wherein the control signal is connectable to a plurality of the nanopore structures to simultaneously alter the potential difference between the connected control terminals and at least one of the drive electrodes (Haga; Par 0043-0044; Haga teaches that the control unit 240 controls both the electrodes and the control terminals of the array of sensing FETs, and furthermore, as shown in fig 4 adjusts both the voltage across the array of FETs for each FET individually, it also controls the drive electrodes).

Regarding claim 6, Haga teaches a device according to claim 1, wherein the electrical transduction elements are isolatable from a measuring circuit (Haga; Par 0047-0051; Haga teaches each FET is controlled individually).

Regarding claim 7, Haga teaches a device according to claim 3, wherein the electrical transduction elements are isolatable prior to the application of the control signal (Haga; Par 0047-0051; Haga teaches each FET is controlled individually and the control signal to measure each nanopore is applied after each FET is given an address, see Fig 4).

Regarding claim 8, Haga teaches a device according to claim 1, wherein a nanopore structure comprises a nanopore (Haga; Fig 2, Element 106 and Par 0040).

Regarding claim 10, Haga teaches a device according to claim 1, wherein the array has electronic circuits (Haga; Fig 3, Elements 301a-c, 302a-c, 303 a-c, 304a-c and Par 0045), each electronic circuit associated with at least one respective nanopore structure and connected to the electrical transduction element (Haga; Par 0045), each electronic circuit configured to modify and/or process the signals received therefrom (Haga; Par 0045; Haga teaches the signals from the control unit 240 are processed through the connecting circuits for each sensing FET).

Regarding claim 11, Haga teaches a device according to claim 10, wherein each electronic circuit is associated with a group of nanopore structures (Haga; Par 0045; Haga teaches each group of circuits is connected to sensing FET group and then controlled via the controller).

Regarding claim 12, Haga teaches a device according to any preceding claim, wherein the array has control circuits (Haga; Fig 3, Elements 301a-c, 302a-c, 303 a-c, 304a-c and Par 0045), each control circuit associated with a respective nanopore structure and connected to the control terminal and/or the electrical transduction element (Haga; Par 0045; Haga teaches the signals from the control unit 240 are processed through the connecting circuits for each sensing FET), the control circuit configured to alter at one or more of the respective nanopore structures an electrical potential imposed by the drive electrodes in response to a signal (Haga; Par 0045).

Regarding claim 13, Haga teaches a device according to claim 12, wherein each control circuit is associated with a group of nanopore structures (Haga; Par 0045; Haga teaches each group of circuits is connected to sensing FET group and then controlled via the controller).

Regarding claim 14, Haga teaches a device according to claim 1, wherein the structure has: a nanopore layer incorporating a nanopore and/or incorporating a well for supporting a nanopore (Haga; Fig 1A, Element 100, upper layer); and a base layer incorporating channels (Haga; Fig 1A, Element 100, lower layer), wherein the nanopore layer and the base layer are sandwiched together such that the nanopore nanopores and/or wells are aligned to define the passage (Haga; Fig 1A, Elements 100 and Par 0029; Haga teaches the nanopore is formed through both the base layer, which has the FET sensing elements on it and an upper layer through which the nanopore is formed).

Regarding claim 15, Haga teaches a device according to claim 13, wherein at least one of the electrical transduction element, the control circuit, or the control terminal are disposed on or below the outer surface of the structure (Haga; Fig 2 and Par 0040; Haga teaches the flow cell 230 has the sensing elements on a substrate below the surface).

Regarding claim 16, Haga teaches a device having nanopore structures (Haga; Fig 2, Element 201) for sensing an analyte (Haga; Par 0038), the nanopore structures configured in a structure (Haga; Fig 2, Element 230), said structure arranged to separate an analyte reservoir (Haga; Fig 2, Element 203) and an outlet chamber (Haga; Fig 2, Element 204), each nanopore structure providing a passage for fluid connection through the structure between the analyte reservoir and outlet chamber (Haga; Par 0040; Haga teaches allowing fluid to flow through the testing array), wherein each nanopore structure comprises: an electrical transduction element (Haga; Fig 2, Element 101); and an electronic circuit (Haga; Fig 3, Elements 301a-c, 302a-c, 303 a-c, 304a-c and Par 0045) configured to detect a signal from the electrical transduction element (Haga; Par 0045), wherein each of the electronic circuits are configured to perform one of, or some combination of, store, transmit, process and communicate at least a portion of the signal to a connectable processor (Haga; Fig 2, Element 240 and Par 0047-0053; Haga teaches 

Regarding claim 18, Haga teaches a device according to claim 16, wherein each of the nanopore structures in the structure further comprise a compensation circuit (Haga; Par 0045 and 0050; Haga teaches the circuit adjusts the measured signal by an predetermined offset).


Regarding claim 20, Haga teaches a device according to claim 16, wherein each of the nanopore structures have a control terminal, each control terminal associated with a respective nanopore for applying a control signal to alter the electrical potential difference across that nanopore (Haga; Fig 4, Element 405 and Par 0047-0053; Haga teaches applying a specific current to each sensing FET and measuring the channels current, i.e. applying a voltage across the FET to change the potential difference).

Regarding claim 21, Haga teaches a device according to claim 20, wherein the control terminal is switchably connected to a power supply (Haga; Fig 3, Elements 301a and 302a) to change the configurable voltage level imposed upon the pore (Haga; Par 0045; Haga teaches each nanopore has two power sources which are connected to the controller 240 to switch them off and on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Akeson (US 2014/0346059 A1, cited in IDS, heretofore referred to as Akeson).

Regarding claim 9, Haga teaches a device according to claim 8.
Haga is silent on wherein the control signal is applied for the purpose of altering the potential difference across the nanopore in order to: unblock the passage of a nanopore when the device detects that an analyte is blocked; reject an analyte being measured; and/or alter the direction and/or speed of translocation of an analyte through the nanopore an analyte.
Akeson teaches wherein the control signal is applied for the purpose of altering the potential difference across the nanopore (Akeson; Par 0255) in order to: unblock the passage of a nanopore when the device detects that an analyte is blocked (Akeson; Par 0255; Akeson teaches applying a feedback control signal to change the potential across the nanopore if the pore is blocked by a translocating molecule); reject an analyte being measured (Akeson; Par 0254; Akeson teaches the measured molecule can be removed if desired, i.e. rejected); and/or alter the direction and/or speed of translocation of an analyte through the nanopore an analyte (Akeson; Par 0097; Akeson teaches the direction of the molecule being measured can be adjusted).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the control signal of Akeson with the apparatus of Haga in order to better control the dwell time of the molecule in the sensing FET (Akeson; Par 0255).


Regarding claim 19, Haga teaches a device according to claim 18.

	Akeson teaches wherein the compensation circuit has a variable gain amplifier and/or a variable capacitor in a feedback loop of the compensation circuit (Akeson; Par 0263; Akeson teaches an amplifier is used to control the feedback of the measurement signal in the nanopore).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the feedback of Akeson with the apparatus of Haga in order to better control the dwell time of the molecule in the sensing FET (Akeson; Par 0255).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Lieber teaches a nanopore sensing method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867